 1
 2
 3
 4
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
     VIRGINIA ALVAREZ GUTIERREZ,                     )   Civil No. 1:18-cv-01279-EPG
13                                                   )
            Plaintiff,                               )   STIPULATION AND ORDER FOR A
14
                                                     )   SECOND EXTENSION OF TIME FOR
15                  v.                               )   DEFENDANT TO FILE HER
                                                     )   RESPONSIVE BRIEF
16   NANCY A. BERRYHILL,                             )
17   Acting Commissioner of Social Security,         )
                                                     )
18          Defendant.                               )
                                                     )
19
20
21          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and

22   with the approval of the Court, that Defendant shall have a second extension of time of 30 days

23   to file her responsive brief. Defendant respectfully requests this extension of time because of an

24   extremely heavy workload, including ten other district court due within the next month, as well

25   preplanned leave for the upcoming Fourth of July holiday.

26          The new due date for Defendant’s responsive brief will be Wednesday, July 31, 2019.

27
28


                                                     1
 1                                                 Respectfully submitted,
 2   Date: July 1, 2019                            PENA & BROMBERG, ATTORNEYS AT LAW
 3
                                           By:     /s/ Jonathan Omar Pena*
 4                                                 JONATHAN OMAR PENA
                                                   * By email authorization on July 1, 2019
 5                                                 Attorney for Plaintiff
 6
 7   Date: July 1, 2019                            McGREGOR W. SCOTT
                                                   United States Attorney
 8
 9                                         By:     /s/ Michael K. Marriott
                                                   MICHAEL K. MARRIOTT
10                                                 Special Assistant United States Attorney
                                                   Attorneys for Defendant
11
12
     Of Counsel
13   Jeffrey Chen
     Assistant Regional Counsel
14
     Social Security Administration
15
16
17
18
19                                                 ORDER
20
            Pursuant to the parties’ stipulation that Defendant shall have a second extension of 30
21
     days to file a responsive brief, IT IS ORDERED that Defendant shall have a second extension of
22
     30 days to file a responsive brief. Defendant’s responsive brief shall be filed on or before July
23
     31, 2019.
24
25
     IT IS SO ORDERED.
26
27      Dated:     July 2, 2019                                /s/
28                                                        UNITED STATES MAGISTRATE JUDGE


                                                      2
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     3
